  Case 20-00024       Doc 39  Filed 08/19/21 Entered 08/20/21 07:01:23                 Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                     )   BK No.:      19-33336
John A. Popadiuk                                           )
                                                           )   Chapter: 7
                                                           )
                                                               Honorable Carol A. Doyle
                                                           )
                                                           )
                                    Debtor(s)              )
Kim Mitchell et al.                                        )   Adv. No.: 20-00024
                                                           )
                                                           )
                                    Plaintiff(s)
John A. Popadiuk et al.                                    )
                                                           )
                                                           )
                                    Defendant(s)           )

                                 Order Extending Discovery Cutoff

       This matter coming to be heard on Plaintiffs' Motion to Extend Discovery Cutoff, the Court
advised in the premises,

It is ordered that the motion is granted. The discovery cutoff is extended through September 16, 2021.




                                                         Enter:



                                                                   Honorable Carol A. Doyle

Dated: August 19, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Bert Zaczek
 311 N. Aberdeen, Suite 200-D
 Chicago, IL 60607
